DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 17, the term “connection” should be replaced with the term “connector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9-12, 14-17 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 has been amended to recite “an outer cross-sectional diameter of the plurality of barrier walls”. However, this amendment constitutes new matter as the replacement of the term “dimension” with the term “diameter” requires the outer cross-section to belong to a circular element in light of Para 9 of the Specification. Specifically, Para 9 states that “’cross-sectional dimension’ of objects having a circular cross-section may be referred to as a ‘diameter’ of the objection. The term ‘cross-sectional dimension’ and ‘diameter’ may be used interchangeably for objects having a circular cross-section” but does not state that objects having a non-circular cross-section may also be referred to as having a “diameter”. The barrier walls having a circular shape is not supported by the original disclosure as each barrier wall is disclosed as having a “dimension” (not a diameter) and is shown as being a curved rectangular prism (as seen in Fig 29A for example). Although the non-luer element comprises the plurality of barrier walls and is circular in shape as a whole (and thus has a “diameter”), the claim specifically recites that the “diameter” applies to the plurality of barrier walls; the claim does not recite that the “diameter” applies to the non-luer element as a whole. Claims 7, 9-12, 14-17 and 29-31 are rejected due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 7, 9-12, 14-17 and 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in the 112, 1st paragraph rejection above, claim 1 has been amended to recite to “an outer cross-sectional diameter of the plurality of barrier walls” and, since the term “diameter” only applies to circular elements (based on the disclosure of Para 9), this amendment requires the barrier walls to be circular in shape. However, such a configuration is not shown in the Drawings nor in the Specification and, thus, it is unclear as to how this limitation is intended to be interpreted in light of the Specification which shows the barrier walls to be curved rectangular prisms (as seen in Fig 29A for example) and discloses them as having threads disposed thereon (as described in Para 142). For the sake of examination, the term “diameter” is interpreted as meaning the same as “dimension”, contrary to the explicit definition set forth in Para 9 of the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9-12, 14-16, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw et al. (PG PUB 2008/0132851) in view of Deighan et al. (PG PUB 2010/0283238) and Holmqvist (PG PUB 2011/0288493).
Re claim 1, Shaw et al. discloses a device 90 (Fig 9) comprising: a container 92 (Fig 9,10) having an open distal end (via the lumen extending through nose 100, Fig 10) including a distal wall (seen in Fig 10 from which collar 105 directly extends), a sidewall including an inside surface defining a fluid chamber for retaining fluids (as seen in Fig 9, the sidewall is the cylindrical portion through which plunger 96 slides), an elongate tip 100 (Fig 10) extending in a distal direction from the distal wall (as seen in Fig 10), the elongate tip including an opening for providing access to the chamber (the distal opening of the lumen located at tip 102 of nose 100, as seen in Fig 10), and a connector 104 (Fig 10) for connection to a female connector, wherein the connector comprising an element 104 disposed at the open distal end; wherein the element includes a plurality of barrier walls 108 (Fig 10) forming at least one aperture 109 (Fig 10) spaced between the plurality of barriers walls (as seen in Fig 10), and wherein the element has a distal end (to the left in Fig 10) and a proximal end (to the right in Fig 10) and the at least one aperture extends from the distal end of the connector (as seen in Fig 10). 
Shaw et al. discloses that connector/element can be used to attach to a variety of different connectors including “proprietary or commercially available frontal attachments” (Para 3), but does not explicitly disclose that the connector/element is “non-luer” for connection to a female non-luer connector, that it causes leakage between a standard luer connector and the container when the standard luer connector is attached to the container, that it prevents connection of the standard luer connector, 
Deighan et al., however, teaches a device 18 (Fig 7D) comprising an elongate tip (as seen in Fig 7D but not labeled – labeled 34 in Fig 3, Para 45; comparable to tip 100 of Shaw et al.) and a connector/element (as seen in Fig 7D but not labeled – labeled as 46 in Fig 4C, Para 45; comparable to connector/element 104 of Shaw et al.), wherein the connector/element is a non-luer connector/element in the form of a barrier wall (as seen in Fig 1) such that it is for connection to a female non-luer connector, such that it is configured to cause leakage between a standard luer connector (like 84 as seen in Fig 7D) and the device when the standard luer connector is attached to the device, such that it prevents connection of a standard luer connector (Para 22,51) and wherein an outer cross-sectional diameter of the barrier wall (indicated in solid line in annotated Fig A below) is less than an inner-cross sectional diameter (indicated in dotted line in annotated Fig A below) of the standard luer connector that causes leakage between the standard luer connector and the barrier wall (as seen in annotated Fig A below; since the two connectors only abut and do not connect (Para 51), one of ordinary skill in the art would understand that abutment and lack of connection would cause leakage if fluid were to flow through either connector). Deighan et al. teaches that using a non-luer connector/element prevents misconnections of fluid delivery components that can cause harm to patients, such as administering feeding solutions intravenously and vice versa Specifically, the modification that would be made to Shaw et al. would involve modifying the dimensions of the connector/element 104 to match those of Deighan et al.’s connector/element 46.
Shaw et al. as modified by Deighan et al. above does not disclose that the at least one aperture extends to the proximal end of the non-luer element.  
Holmqvist, however, teaches a device 10 (Fig 1) comprising a connector/element 12 (Fig 1) including a plurality of barrier walls 18 (Fig 1) forming apertures 16 (Fig 1) therebetween, wherein the apertures extend from the distal end of the element to the proximal end of the element (as seen in Fig 1). Holmqvist teaches that these apertures 16 allow the barrier walls 18 to flex so that the connector/element 12 can be securely engaged by a female connector 30 (Fig 4) on their exterior (Para 20,21). As taught by Deighan et al. above, the female non-luer connector 14 engages the outer surface of the non-luer element 46 (as seen in Fig 3); thus, the Shaw et al. female connector 56 and connector/element 104 as modified by Deighan et al. above would have the female non-luer connector engage the outer surface of the non-luer element. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaw et al./Deighan et al. to include the apertures 109 such that they extend from the distal end to the proximal end of the Shaw et al./Deighan et al. element, 

    PNG
    media_image1.png
    336
    937
    media_image1.png
    Greyscale

Re claim 7, Shaw et al. as modified by Deighan et al. and Holmqvist above discloses that the non-luer element extends in a distal direction from the distal wall of the container and is disposed coaxially around the elongate tip, the non-luer element forming a channel between the elongate tip and the non-luer element for receiving a portion of the female non-luer connector (as seen in both Fig 9 of Shaw et al. and Fig 7D of Deighan et al.; it is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. connector/element 46 would not affect the presence of the channel; additionally, modifying Shaw et al.’s connector/element 104 to include the apertures 109 such that they extend the entire length of the connector/element 104 (as in Holmqvist) would not affect the presence of the channel).  
Re claim 9, Shaw et al. as modified by Deighan et al. and Holmqvist above disclose that the non-luer element has a circular cross-section (as seen in Fig 8 of Shaw et al., Fig 1 of Deighan et al. and Fig 1 of Holmqvist; it is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. 
Re claim 10, Shaw et al. discloses that the device 90 (Fig 9) is used in conjunction with a female connector 56 (not shown in Fig 9, but shown in Fig 6,7) removably attached to the elongate tip of the container (as seen in Fig 7), the female connector including a hub body 58 (Fig 6) including an open proximal end (as seen in Fig 6,7), an interior surface defining a cavity dimensioned for fluid-tight connection of the female connector to the elongate tip (as seen in Fig 7, Para 49) and a needle cannula 60 (Fig 6) attached to the hub body, the needle cannula including an open distal end in fluid communication with the cavity (as seen in Fig 7, Para 49).  
Because Shaw et al. does not explicitly disclose that the connector/element 104 is “non-luer”, Shaw et al. also does not explicitly disclose that the female connector 56 is “non-luer”. Deighan et al., however, teaches a female non-luer connector 14 (Fig 3; comparable to 56 of Shaw et al.) configured for use with the device 18 (Fig 7D) comprising the non-luer connector/element (as seen in Fig 7D but not labeled – labeled as 46 in Fig 4C, Para 45; comparable to connector/element 104 of Shaw et al.). Shaw et al. teaches that using non-luer pairs of connectors prevents misconnections of fluid delivery components that can cause harm to patients, such as administering feeding solutions intravenously and vice versa (Para 3,5). Since Shaw et al. has been modified in the rejection of claim 1 to include the connector/element 104 with the dimensions of Deighan’s connector/element 46 to result in a non-luer connector element, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Re claim 11, Shaw et al. as modified by Deighan et al. and Holmqvist above disclose that the non-luer element includes at least one aperture 109 (Fig 10 of Shaw et al., modified to be the length of Holmqvist’s aperture 16) that provides access to a channel between the elongate tip and the non-luer element (Para 50 of Shaw et al.) (It is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. connector/element 46 would not affect the presence of the apertures 109 and lengthening Shaw et al.’s apertures 109 in view of Holmqvist would not affect their access to the channel).
Re claim 12, Shaw et al. as modified by Deighan et al. and Holmqvist above discloses that the at least one aperture includes at least two apertures (as seen in Fig 8,10 of Shaw et al. and Fig 1 of Holmqvist) and has a curved cross-section between the two apertures (as seen in Fig 8 of Shaw et al., Fig 1 of Deighan et al. and Fig 1 of Holmqvist) (It is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. connector/element 46 and lengthening Shaw et al.’s apertures 109 in view of Holmqvist would not affect the presence of the apertures 109 or the shape of the connector/element extending between the apertures).
Re claim 14, Shaw et al. as modified by Deighan et al. and Holmqvist above disclose that the at least one aperture provides visual indication of whether the non-luer connector comprises a luer slip fitting or a luer lock fitting (Fig 10 of Shaw et al. and Fig 
Re claim 15, Shaw et al. as modified by Deighan et al. and Holmqvist above disclose that the at least one aperture has a dimension selected to prevent formation of a fluid-tight seal between the non-luer element and the standard luer connector, wherein the standard luer connector is a standard female luer connector (as set forth in the rejection of claim 1 above, the dimensions of Shaw et al.’s element 104 would be modified to match the dimensions of Deighan et al.’s element 46; because Deighan et al.’s element 46 is dimensioned to prevent formation of a fluid-tight seal between the element and a standard female luer connector, Shaw et al.’s element 104 (and its apertures 109) would also be dimensioned to prevent this). (It is noted that modifying the length of Shaw et al.’s apertures in view of Holmqvist would only lengthen the apertures and would not negatively affect the apertures 109 ability to prevent formation of a fluid-tight seal).
Re claim 16, Shaw et al. as modified by Deighan et al. and Holmqvist above discloses that the distal end of the non-luer element extends distally past the elongate tip (as seen in Fig 10 of Shaw et al. and Fig 7D of Deighan et al.). (It is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. connector/element 46 and lengthening Shaw et al.’s apertures 109 in view of Holmqvist would not affect the length of the element or the tip and lengthening Shaw et al.’s apertures 109 in view of Holmqvist).
Re claim 30, Shaw et al. as modified by Deighan et al. and Holmqvist above discloses that the plurality of barriers wall have a length that is greater than or equal to the length of the elongate tip (as seen in Fig 10 of Shaw et al. and Fig 7D of Deighan et al.). (It is noted that modifying the dimensions of Shaw et al.’s connector/element 104 to match those of Deighan’s et al. connector/element 46 and lengthening Shaw et al.’s apertures 109 in view of Holmqvist would not affect the length of the element or the tip).
Re claim 31, Shaw et al. as modified by Deighan et al. and Holmqvist above disclose that the plurality of barrier walls contact walls of the female non-luer connector (as taught by Deighan et al. in the rejections of claims 1 and 9 above, the female non-luer connector 14 engages the outer surface of the non-luer element 46; thus, the Shaw et al. female connector 56 and connector/element 104 as modified by Deighan et al. above would have the female connector engage the outer surface of the element). Shaw et al./Deighan et al. do not disclose that the plurality of barrier walls have a plurality of threads disposed thereon that engage a corresponding structure of this non-luer connector. Holmqvist, however, teaches that the plurality of barrier walls 18 (Fig 1) have a plurality of threads 14 (Fig 1) disposed thereon that engage a corresponding structure 34 (Fig 3) of a female connector 30 (Fig 3) (Para 21). Holmqvist teaches that these threads allow the device to be connected to and disconnected from the female connector via screwing in a conventional manner (Para 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaw et al./Deighan et al. to include the barrier walls with a plurality of threads, as taught by Holmqvist, for the purpose of allowing the device to be connected to and .
Claims 1, 7, 17, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball (PG PUB 2008/0287919) in view of Trombley et al. (PG PUB 2007/0129705), Holmqvist (PG PUB 2011/0288493) and Deighan et al. (PG PUB 2010/0283238).
Re claim 1, Kimball discloses a device 26 (Fig 3; annotated Fig B below) comprising: a container (the portion of 26 proximal to tip 92 and non-luer connector 94 in Fig 3; labeled in Fig B below; it is noted that this component is considered a “container” because fluid is carried therein) having an open distal end (directly in fluid communication with the lumen of tip 92, as seen in Fig 3; labeled in Fig B below) including a distal wall (the wall separating 92+94 from 80, as seen in Fig 3; labeled in Fig B below), a sidewall 80 (Fig 3; labeled in Fig B below) including an inside surface defining a fluid chamber for retaining fluids (as seen in Fig 3, labeled in Fig B below), an elongate tip 92 (Fig 3) extending in a distal direction from the distal wall (as seen in Fig 3), the elongate tip including an opening for providing access to the chamber (at the distal end thereof; labeled in Fig B below), and a non-luer connector 94 (Fig 3) for connection to a female non-luer connector, wherein the non-luer connector comprises a non-luer element disposed at the open distal end configured to cause leakage between a standard luer connector and the container when the standard luer connector is attached to the containers (Para 34), wherein the non-luer element prevents connection of a standard connector (Para 34).

Trombley, however, teaches container100 (Fig 8B,9A) comprising an elongate tip 110 (Fig 8B,9A; comparable to 92 of Kimball) and a connector/element 112 (Fig 8B,9A; comparable to 94 of Kimball); like Kimball, the connector/element comprises internal threads 120 (Fig 9A; comparable 96 of Kimball) but also comprises external threads 122 (Fig 9A) for the purpose of allowing the connector/element to mate with various connectors as opposed to just a single type of connector (Para 15,64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kimball to include the connector/element 94 with external threads, as taught by Trombley, for the purpose of allowing the connector/element to mate with various connectors as opposed to just a single type of connector (Para 15,64). Additionally, Holmqvist teaches a device 10 (Fig 1) comprising a connector/element 12 (Fig 1) including a plurality of barrier walls 18 (Fig 1) forming apertures 16 (Fig 1) therebetween, wherein the apertures extend from the distal end of the element to the proximal end of the element (as seen in Fig 1). Holmqvist teaches that these apertures 
Kimball as modified by Trombley and Holmqvist does not disclose that an outer cross-sectional diameter of the plurality of barrier walls is less than an inner-cross sectional diameter of the standard luer connector that causes leakage between the standard luer connector and the plurality of barrier walls.
Deighan et al., however, teaches a device 18 (Fig 7D) comprising an elongate tip (as seen in Fig 7D but not labeled – labeled 34 in Fig 3, Para 45; comparable to tip 92 of Kimball) and a connector/element (as seen in Fig 7D but not labeled – labeled as 46 in Fig 4C, Para 45; comparable to connector/element 94 of Kimball), wherein the connector/element is a non-luer connector/element in the form of a barrier wall (as seen in Fig 1) such that an outer cross-sectional diameter of the barrier wall (indicated in solid line in annotated Fig A above) is less than an inner-cross sectional diameter (indicated Specifically, the modification that would be made to Kimball/Trombley/Holmqvist would involve modifying the dimensions of the barrier walls to match those of Deighan et al.’s barrier wall.


    PNG
    media_image2.png
    1004
    779
    media_image2.png
    Greyscale

Re claim 7, Kimball as modified by Trombley, Holmqvist and Deighan et al. above disclose that the non-luer element extends in a distal direction from the distal wall of the container and is disposed coaxially around the elongate tip, the non-luer element forming a channel between the elongate tip and the non-luer element for receiving a portion of the female non-luer connector (as seen in Fig 3 of Kimball; it is noted that modifying Kimball in view of Trombley, Holmqvist and Deighan et al. in the manner set forth in the rejection of claim 1 does not affect the presence of the channel).
Re claim 17, Kimball as modified by Trombley, Holmqvist and Deighan et al. above disclose that the elongate tip includes a distal end that extends distally past the non-luer element (as seen in Fig 3 of Kimball; it is noted that modifying Kimball in view 
Re claim 29, Kimball as modified by Trombley, Holmqvist and Deighan et al. above disclose that the plurality of barriers wall have a length that is less than or equal to a length of the elongate tip (as seen in Fig 3 of Kimball; it is noted that modifying Kimball in view of Trombley, Holmqvist and Deighan et al. in the manner set forth in the rejection of claim 1 does not affect the lengths of the tip and the barrier walls).
Re claim 31, as set forth in the rejection of claim 1 above, Kimball as modified by Trombley and Deighan et al. discloses all the claimed features except that the non-luer element comprises a plurality of barrier walls; accordingly, Kimball/Trombley/Deighan et al. does not disclose that the plurality of barrier walls have a plurality of threads disposed thereon for engaging a corresponding structure of the female non-luer connector. Holmqvist, however, teaches that the plurality of barrier walls 18 (Fig 1) have a plurality of threads 14 (fig 1) disposed thereon that engage a corresponding structure 34 (Fig 3) of a female connector 30 (Fig 3) (Para 21) for the purpose of allowing the device to be connected to and disconnected from the female connector via screwing in a conventional manner (Para 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kimball/Trombley/Deighan et al. to include the non-luer element as a plurality of barrier walls with a plurality of threads, as taught by Holmqvist, for the purpose of allowing the device to be connected to and disconnected from the female connector via screwing in a conventional manner (Para 21).
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but are not persuasive. 
Applicant argues that Deighan does not teach that the barrier walls have an outer cross-sectional diameter that is less than an inner-cross sectional diameter of the standard luer connector. The Examiner respectfully disagrees. Based on Applicant’s arguments, it appears that Applicant’s stance is that the “outer cross-sectional diameter” must be the measurement from one side of the non-luer element (which comprises the barrier walls) to the opposite side of the non-luer element (as indicated by the arrow in the annotated Figure 29A below); however, as written, this is not what is required of the claim. Rather, the claim recites “an outer cross-sectional diameter of the plurality of barrier walls” which allows for the Examiner’s interpretation of the “outer cross-sectional diameter” being the diameter* of each barrier wall itself (as set forth in annotated Fig A above). *See the 112, 1st and 2nd paragraph rejections above regarding the term “diameter”.

    PNG
    media_image3.png
    369
    367
    media_image3.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783